Citation Nr: 9905284	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  98-14 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for pes 
planus, and, if so, whether the reopened claim should be 
granted.


ATTORNEY FOR THE BOARD

James W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.



FINDINGS OF FACT

1.  An unappealed May 1949 rating decision denied service 
connection for pes planus.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and is of such significance 
that it must be considered in order to fairly decide the 
merits of the claim has been received since the May1949 
rating action.

3.  The veteran had first degree pes planus when he entered 
service and third degree pes planus at discharge from 
service; the increase in disability is not clearly and 
unmistakably shown to have been due to natural progress.


CONCLUSION OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for pes planus has been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  Pes planus was aggravated by active duty.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  The evidence which must be considered in determining 
whether there is a basis for reopening a claim is that 
evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  Evans 
v. Brown, 9 Vet.App. 273, at 284 (1996).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet.App. 211, at 214 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during such service, unless the increase is clearly and 
unmistakably due to natural progress.  38 U.S.C.A. §§ 1111, 
1153 (West 1991); 38 C.F.R. § 3.306 (1998).

An unappealed May 1949 rating decision denied entitlement to 
service connection for pes planus because the had pes planus 
at service entrance and it did not increase in severity 
during service.  The veteran was notified of this decision 
later in May 1949, but did not appeal.

Evidence on file at the time of the May 1949 rating decision 
consisted of reports of the veteran's service entrance and 
discharge examinations, a January 1949 statement from Charles 
A. Bates, M.D., and an April 1949 VA examination report.

The veteran's August 1942 entrance examination report reveals 
that he was found to have first degree pes planus, which was 
not considered disabling.  On discharge examination in 
December 1945, the veteran was found to have third degree pes 
planus.  According to the January 1949 report from Dr. Bates, 
the veteran continued to have third degree pes planus.  On VA 
examination in April 1949, the veteran complained of 
bilateral foot pain; bilateral third degree pes planus was 
diagnosed.

Evidence received by VA after May 1949 consists of duplicate 
service entrance and discharge examination reports and the 
veteran's statements.  In his statements, the veteran 
indicated that he experienced no problems with his feet prior 
to service or until more than a year after he entered 
service.  He also indicated that due to problems with his 
feet he was transferred from an infantry unit to a postal 
unit.

The Board has found the veteran's statements to be new since 
they are not duplicative or cumulative of evidence previously 
of record.  Moreover, in view of the limited available 
service medical records and the findings on the veteran's 
service entrance and discharge examinations, the Board has 
found the veteran's statements to the effect that his feet 
did not become symptomatic until more than a year after his 
entrance onto active duty to be so significant that they must 
be considered in order to fairly decide the merits of the 
appeal.  Accordingly, the veteran's statements are new and 
material, and the claim is reopened.

With respect to the merits of the reopened claim, the Board 
notes that the veteran's recollections notwithstanding, the 
veteran's service medical records do show that he was found 
to have pes planus on the service entrance examination.  
However, service medical records also show that the pes 
planus progressed from first degree at service entrance to 
third degree at service discharge.  The veteran's statements 
to the effect that he did not notice problems with his feet 
until more than a year after he entered service is consistent 
with the medical evidence showing progression of the 
disability during service.  Clear and unmistakable evidence 
that the increase was due to natural progress is not of 
record.  Therefore, the Board concludes that service 
connection is warranted for the disability on the basis of 
service aggravation.   
  




ORDER

The claim for service connection for pes planus is reopened 
and granted.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

